Citation Nr: 9918721	
Decision Date: 07/08/99    Archive Date: 07/20/99

DOCKET NO.  95-01 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for porphyria cutanea 
tarda, claimed as secondary to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, appellant's father, and appellant's sister


ATTORNEY FOR THE BOARD

Jonathan E. Taylor, Associate Counsel


INTRODUCTION

The appellant served on active duty from November 1968 to 
October 1970.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an August 1994 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO).  

This case was before the Board previously in January 1997 
when it was remanded for additional factual development.  The 
requested development has been completed.

The appellant, his father, and his sister appeared at a 
hearing held at the RO on July 7, 1998.  A transcript of that 
hearing has been associated with the record on appeal.

The service entrance examination showed no evidence of a skin 
condition.  Service clinical records are absent for 
complaints of skin disorders.  The separation examination 
showed no evidence or diagnosis of a skin disorder.

An application for compensation or pension at separation from 
service, dated October 1970, indicates that the appellant had 
no complaints or symptoms of a skin disorder.

At a December 1970 VA examination, examination of the skin 
resulted in normal findings.  The diagnosis was a history of 
malaria with no sequela.

An Agent Orange data base evaluation, dated in September 
1978, indicates that the appellant complained of sores from 
his wrists to his shoulders.  The place of exposure to dioxin 
was noted to be the central highlands of Vietnam during field 
participation in the open.  Additional history included 
extreme nausea and skin rash from early summer to winter with 
constant change in his bowel habits.

VA outpatient treatment notes, dated from March 1980 to 
October 1980, indicate that the appellant was seen for 
complaints of an Agent Orange skin rash and for a Valium 
prescription.  In October 1980 the appellant reported that he 
first developed a skin rash on his arm eight years previously 
with papulopustular lesions on dorsum of extremities, which 
were worse in the summer or when he was nervous.  The 
impressions included "rule out" PCT.

An October 1980 VA pathological report indicates that skin 
specimens were taken.  The diagnosis was probable PCT.

In a January 21, 1981 letter, Roger Stroud, M.D., indicated 
that he had seen the appellant two times in September 1979 
and once in November 1980.  He stated that the appellant had 
multiple excoriated and lichenified lesions on both arms.  
The physician's initial impression was neurotic excoriations.  
The lesions were biopsied and determined to be an 
unclassified mixed bullous disease.

VA outpatient records from August 1981 to November 1983 
indicate that the appellant was treated for complaints 
including blisters and a rash over his arms and neck.

At an October 1983 VA Agent Orange examination, the examiner 
noted that the appellant hand skin lesions on his hands and 
arms.  The appellant reported that he had noticed a rash on 
his hands, especially over the past two to four years.

At a February 1985 VA dermatological examination, the 
appellant complained of a skin rash on his back, chest, neck, 
arms and hands.  The appellant reported that, eight months 
after he returned from service, he developed small blisters 
on his back, chest, neck, arms, and hands.  The examiner 
noted hyperpigmentation of the skin of both forearms with 
superficial scarring and small areas of depigmentation.  The 
examiner diagnosed polymorphous light sensitive eruption in a 
stage of remission at the present time.  No evidence of 
sequelae attributable to Agent Orange exposure was found.

In a September 1987 statement, the appellant stated that he 
developed a skin condition six months after his separation 
from service, which he reported erroneously as being in 1971.  
He stated that he was treated by a dermatologist in Anniston, 
Alabama, in 1973 and at the VA Medical Center in Birmingham, 
Alabama, from 1973 until September 1987.

In a February 1988 statement, the appellant reported that he 
developed blisters and red splotches on his hands and arms 
within six months of his separation from service, which he 
reported erroneously as being in 1971.  He stated that he was 
treated by the VA with salves.

At a November 1993 VA examination, the appellant was 
diagnosed with PCT.

In a June 30, 1998 letter,  [redacted] stated that he had 
known the appellant for most of the appellant's life, 
including when he went into service and when he returned from 
service.  Mr. [redacted] stated that, when the appellant returned 
from Vietnam, he began to have a problem with his skin, which 
had worsened since that time.

In a July 6, 1998 statement, [redacted] stated that he 
had known the appellant for over 40 years.  He stated that 
the appellant had not had a skin disorder prior to going to 
Vietnam.  He stated that, when the appellant returned from 
Vietnam, he was under medication for malaria and he broke out 
with sores, which were treated by the VA with ointment.  Mr. 
[redacted] added that, several years later, the appellant 
continued to have a skin disorder.

At the July 7, 1998 hearing, the appellant stated that within 
five to six months of his return from Vietnam, he had 
"pretty bad" skin problems, including sores on his hands 
and arms.  He stated that he did not seek treatment for the 
skin disorder because he was not worried about the "little 
sores."  He stated that the problem became "real bad" as 
the sores grew.  He stated that, although he rarely went to a 
doctor, several years after service, he decided to consult a 
dermatologist in his hometown.  He recalled that the 
dermatologist was unable to diagnosis the disorder but 
suspected that it was related to the appellant's exposure to 
Agent Orange in service.  The dermatologist referred the 
appellant to the VA.  The appellant stated that, after 
approximately eight years of treatment as a VA outpatient, he 
was diagnosed with PCT.

The appellant stated that treatment had included salves and 
pain medication.  He stated that he currently treated the 
condition himself with over-the-counter ointment.  He stated 
that the skin condition was usually worse in the summer 
because of frequent exposure to heat and sunlight.

The appellant's father testified that he knew about the 
appellant's skin disorder because the appellant's mother 
cleaned the appellant's bed sheets, which were bloody.  He 
stated that because of bloody sheets, he noticed that the 
appellant had sores on his arm.  The appellant's father 
stated that the sores developed on the appellant's arms 
within six months of his return from Vietnam.  He added that 
he knew the sores on the appellant's arms itched because the 
appellant would scratch occasionally them.  He added that the 
appellant did not go to a doctor because he did not like to 
go to doctors' offices.

The appellant's sister stated that she had picked the 
appellant up in Atlanta, Georgia, when he returned from 
service.  She recalled that he had had a rash on his arms.  
She stated that the appellant did not consult a physician 
about the skin disorder but that he treated it himself with 
ointment and salves.  She stated that, when the appellant was 
exposed to sunlight, his skin condition became "real, real 
bad."  She recalled also the appellant's mother complaining 
about blood on the appellant's bed sheets.


REMAND

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 
(1998).  Even when a disability is not shown to have been 
present during service, regulations allow for service 
connection to be presumed when certain specified diseases 
develop after exposure to an herbicide agent, such as Agent 
Orange, during service.  See 38 C.F.R. §§ 3.307(a)(6), 
3.309(e) (1998).

A veteran who has had active service in the Republic of 
Vietnam during the Vietnam era, and who has any of the 
diseases listed in the regulation regarding presumptive 
service connection, shall be presumed to have been exposed 
during such service to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  38 C.F.R. 
§ 3.307(a)(6)(iii) (1998).  The appellant's service records 
document that he served in Vietnam from November 1969 to 
October 1970.  The appellant has been diagnosed with PCT.  VA 
and private medical records indicate that the appellant has 
been examined and treated for a skin disorder for several 
years.  Physicians listed PCT as a possible diagnosis in 
records from 1980 forward.  On VA examination in 1993, the 
examiner's diagnosis was PCT.  There is no affirmative 
evidence that the appellant was not exposed to Agent Orange 
or other herbicide agents during his Vietnam service.  
Therefore, the appellant is presumed to have been exposed to 
herbicide agents such as Agent Orange during his service in 
Vietnam.

The skin disorders for which service connection may be 
presumed based on exposure to an herbicide agent are 
porphyria cutanea tarda, chloracne, and other acneform 
disease consistent with chloracne.  If a veteran who was 
exposed to an herbicide agent during service develops PCT, 
his PCT will be presumed to be service-connected if it became 
manifest to a degree of 10 percent or more disabling within 
one year after the last date on which the veteran was exposed 
to herbicides during service.  38 C.F.R. §§ 3.307(a)(6)(ii), 
3.309(e) (1998).

At the November 1993 VA examination, the examiner relied on 
the history provided by the appellant to diagnose PCT.  The 
examiner noted that the appellant would require further 
examination to document the diagnosis of PCT.  Although the 
examiner scheduled the appellant for further evaluation, 
medical records of any further evaluation are not contained 
in the claims folder.

Further, although the appellant, his father, his sister, and 
two long-time acquaintances have described the appellant's 
symptoms following service, no medical professional has 
evaluated these statements to determine whether the stated 
symptoms are consistent with PCT.

Accordingly, this case is REMANDED for the following 
additional development:

1.  The appellant should be afforded a VA 
dermatological examination to confirm the 
diagnosis of PCT and to determine the 
onset of the skin disorder.  The claims 
folder and a copy of this REMAND should 
be made available to the examiner for 
review before the examination.  If the 
examiner confirms the diagnosis of PCT, 
the examiner is requested to review the 
specifically the testimony from the July 
7, 1998 hearing and opine whether the 
symptoms, described by the witnesses as 
occurring within one year from the 
appellant's separation from service in 
October 1970, are consistent with PCT.

2.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



